Exhibit 10.10

 

FIRST AMENDMENT
EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement is entered into between GENERAL
MOLY, INC., a Delaware corporation (the “Company”) and DAVID A. CHAPUT (“Chaput”
or “Executive”) to be effective as of January 1, 2009.

 

RECITALS

 

A.                                   Effective as of April 25, 2007, Idaho
General Mines, Inc., the predecessor to the Company, and Executive entered into
an Employment Agreement (the “Agreement”).

 

B.                                     The Agreement must be amended to comply
with the requirements for nonqualified deferred compensation arrangements under
Section 409A of the Internal Revenue Code of 1986, as amended, the final
Treasury Regulations thereunder and other applicable guidance (“Section 409A”).

 

C.                                     Executive and the Company desire to amend
the Agreement in a manner consistent with Section 409A.

 

AMENDMENT

 

1.                                       Section 2.2(a) (without Cause) is
hereby amended to add the following at the end:

 

The severance payment provided under this subsection 2.2(a) shall be paid in a
lump sum, on a date determined by the Company, within 60 days following
Executive’s separation from service, except as required by Section 2.5.

 

2.                                       Section 2.2(e) (Change of Control) is
hereby amended to add the following sentence after the second sentence:

 

The Base Compensation amount provided under this subsection 2.2(e) shall be paid
in a lump sum, on a date determined by the Company, within 60 days following
Executive’s separation from service within two years following the effective
date of the closing of the Change of Control event, provided such event also
constitutes a “change in control” event for purposes of Treasury Regulation
Section 1.409A-3(i)(5) otherwise, such payment shall be made in a lump sum, on a
date determined by the Company, within 60 days following Executive’s separation
from service after the effective date of the closing of the Change of Control,
except as required by Section 2.5.

 

3.                                       Section 2.4 (Good Reason) is hereby
amended as follows:

 

a.                                       To insert the following sentence after
the first sentence:

 

The severance payment provided under this Section 2.4 shall be paid in a lump
sum, on a date determined by the Company, within 60 days following Executive’s
separation from service, except as required by Section 2.5.

 

b.                                      To insert the following sentence at the
end of the first paragraph:

 

--------------------------------------------------------------------------------


 

The parties intend that the definition of Good Reason and the operation of this
Section 2.4 be treated as an involuntary separation from service consistent with
the requirements of Treasury Regulation Section 1.409A-1(n).  Executive shall
provide written notice to the Company within 90 days of the initial existence of
the Good Reason condition.  Upon receipt of such notice, the Company shall have
a period of 30 days during which it may remedy the condition and not be required
to pay the amount.

 

4.                                       A new Section 2.5 is hereby added to
read in its entirety as follows:

 

2.5                                 Section 409A; Deferred Compensation.

 

(a)                                  Delay in Payment.  Notwithstanding anything
in the Agreement to the contrary, if Executive is deemed by the Company at the
time of Executive’s “separation from service” with the Company to be a
“specified employee,” any non-exempt deferred compensation which would otherwise
be payable hereunder, shall not be paid until the date which is the first
business day following the six-month period after Executive’s separation from
service (or if earlier, Executive’s death).  Such delay in payment shall only be
effected with respect to each separate payment of non-exempt deferred
compensation to the extent required to avoid adverse tax treatment to Executive
under Section 409A.  Any payments or benefits not subject to such delay, shall
be paid pursuant to the time and form of payment specified above.  Any
compensation which would have otherwise been paid during the delay period shall
be paid to Executive (or his beneficiary or estate) in a lump sum payment on the
first business day following the expiration of the delay period.

 

(b)                                 Key Definitions.  For purposes of the
Agreement, the term “termination of employment” shall mean “separation from
service” and the terms “separation from service,” “specified employee” and
“nonqualified deferred compensation” shall have the meanings ascribed to such
terms pursuant to Section 409A.

 

(c)                                  Interpretation.  The parties intend that
all payments or benefits payable under the Agreement will not be subject to the
additional tax imposed by Section 409A of the Code, and the provisions of the
Agreement shall be construed and administered consistent with such intent.  To
the extent such potential payments could become subject to Section 409A of the
Code, the Company and Executive agree to work together to modify the Agreement
to the minimum extent necessary to reasonably comply with the requirements of
Section 409A of the Code, provided that the Company shall not be required to
provide any additional compensation amounts or benefits.

 

5.                                       Section 3.2(a) (Bonuses) is hereby
amended to add the following sentence at the end:

 

The amount of any bonus shall be paid in a lump sum, on a date determined by the
Company, on or before March 15 of the calendar year following the calendar year
to which the bonus relates.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement on the dates set forth below, to be effective as of January 1, 2009.

 

 

 

GENERAL MOLY, INC.

 

The Company

 

 

 

 

 

By:

/s/ Mark A. Lettes

 

 

 

 

 

 

 

Date:

December 24, 2008

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ David A. Chaput

 

 

David A. Chaput

 

 

 

 

Date:

December 29, 2008

 

3

--------------------------------------------------------------------------------